COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  GERARDO OGAZ,                                  §               No. 08-19-00137-CR

                        Appellant,               §                 Appeal from the

  v.                                             §                394th District Court

  THE STATE OF TEXAS,                            §           of Culberson County, Texas

                        State.                   §                    (TC# 1789)

                                             §
                                           ORDER

       Appellant Gerardo Ogaz previously requested access to a hard copy of the appellate
record. This Court granted Appellant's request on November 6, 2019 and transmitted the record
via U.S. mail to the Warden of the Roberson Unit, 12071 FM 3522, Abilene, Texas 79601.
Appellant has since informed the Court that he never received a copy of the appellate record. The
Court has been unable to ascertain the whereabouts of the record previously sent.

        Therefore, the Court is hereby providing a second hard copy of the appellate record,
which consists of 1 volume of the Clerk’s, 1 volume of the 1st supplemental Clerk’s Record, 1
volume of the 3rd supplemental Clerk’s Record and 7 volumes of the Reporter’s Record, via U.
S. mail, to the Warden of the Robertson Unit, 12071 FM 3522, Abilene, Texas, 79601, for use by
the Appellant Gerardo Ogaz, (TDCJ# 02261968). The Warden or designated custodian of
records shall make this record available to the appellant for purposes of preparing his appellate
brief.

       Appellant's Pro Se brief shall be due in this office on or before April 10, 2020. The hard
copy of this record does not need to be returned to this Court.

        Further, please note that volume 2 of the Clerk’s record is a SEALED volume therefore,
is not provided to you. Also, the copies of the exhibits are not provided and only a copy of the
Index (Volume 7 of 7 of the Reporter’s Record) has been provided.

       IT IS SO ORDERED this 25th day of February, 2020.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.